Citation Nr: 0919535	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death for the purpose of determining eligibility 
for service-connected VA burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk



INTRODUCTION

The Veteran had active duty military service from October 
1942 to October 1945.  He died in June 2005.  The Appellant 
is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.


FINDINGS OF FACT

1. The Veteran died in June 2005; the cause of death listed 
on his death certificate is chronic obstructive pulmonary 
disease with underlying failure to thrive and contributing 
conditions of pulmonary hypertension and atrial flutter.

2. At the time of the Veteran's death, service connection was 
established for low back strain with arthritis, post-
gastrectomy syndrome, posttraumatic arthritis of the left 
shoulder, frost bite of the bilateral hands with 
osteoarthritis, right leg scar, generalized anxiety, retained 
foreign body in the right fifth metacarpal, posttraumatic 
arthritis of the left hip, residuals of frost bite of the 
left foot, simple hypertension, right jaw scar, and fracture 
of the right ribs.

3. A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did a service-connected disability 
hasten death.





CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death for the purpose determining 
entitlement to service-connected burial benefits have not 
been met.  38 U.S.C.A. §§ 1110, 2307, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.312(a), 3.1600(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

The pertinent information was sent to the Appellant in a 
letter dated in March 2006.  Although this letter was sent 
after the initial adjudication of the Appellant's claim, the 
Board finds this error to be nonprejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and after the notice was provided the case was 
readjudicated and a May 2006 statement of the case was 
provided to the Appellant.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Appellant in making reasonable efforts to identify and 
obtain relevant records in support of her claim and obtaining 
a VA medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's death certificate is associated with the claims 
file, as are VA treatment records from the time of the 
Veteran's death.

A VA medical opinion was not requested in conjunction with 
the Appellant's claim, and the Board notes that the evidence 
of record does not warrant one.  In this regard, the 
Appellant has not presented or identified any competent 
evidence in the record which indicates that the Veteran's 
death may be related to a service-connected disability.  See 
38 C.F.R.  § 3.159(c)(4)(i) (2008).  See also McLendon v. 
Nicholson, 20  Vet. App. 79 (2006).  The Appellant herself 
has stated that she believes the Veteran's death is service-
connected; however, as a layperson, she is not competent to 
draw such a conclusion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  Since there is no 
competent evidence suggesting a nexus between the Veteran's 
death and service, the Board finds that a VA medical opinion 
is not required in the instant appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

If a veteran's death is the result of service connected 
disability, VA shall pay funeral and burial expenses in an 
amount not to exceed that prescribed by 38 U.S.C.A. § 2307.  
38 C.F.R. § 3.1600(a).  The cause of a veteran's death will 
be considered to be due to a service-connected disability 
when the evidence establishes that such disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2008).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2008).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In this case, according to the death certificate, the Veteran 
died of chronic pulmonary obstructive disease with underlying 
failure to thrive.  Contributing conditions included 
pulmonary hypertension and an atrial flutter.  At the time of 
his death, the Veteran was service-connected for a low back 
strain with arthritis, post-gastrectomy syndrome, 
posttraumatic arthritis of the left shoulder, frost bite of 
the bilateral hands with osteoarthritis, a right leg scar, 
generalized anxiety, a retained foreign body in the right 
fifth metacarpal, posttraumatic arthritis of the left hip, 
residuals of frost bite of the left foot, simple 
hypertension, a right jaw scar, and a fracture of the right 
ribs.

In considering chronic pulmonary obstructive disease and 
pulmonary hypertension, the Board notes that the Veteran was 
not service-connected for either of these conditions at the 
time of his death, nor had he applied for such.  Although the 
Veteran was service-connected for simple hypertension at the 
time of his death, this is a separate and distinct 
disability.  See e.g., 38 C.F.R. § 4.97, Diagnostic Code 6817 
(2008) (outlining the criteria for rating for pulmonary 
hypertension), 38 C.F.R. § 4.104, Diagnostic Code 7101 
(outlining the criteria for rating for simple hypertension).  

Further, the Board finds that a preponderance of the evidence 
is against a finding that the Veteran's pulmonary condition 
was related to his active duty service.  In this regard, 
there is no evidence of record indicating, nor does the 
Appellant contend, that the Veteran suffered from a pulmonary 
disorder during active service.  Further, the Board has not 
found any competent medical evidence suggesting a 
relationship between the Veteran's pulmonary condition and 
his active service or service-connected disabilities.

With respect to the Veteran's atrial flutter, there is no 
competent evidence associating this with service or with 
service connected disability.  

In sum, the evidence shows that the Veteran died from chronic 
pulmonary disease with an underlying failure to thrive and 
contributing conditions including pulmonary hypertension and 
an atrial flutter.  These conditions were not service-
connected, nor does any competent medical evidence of record 
demonstrate that they were related to service or to service 
connected disability.  A preponderance of the evidence 
demonstrates that no disability incurred in or aggravated by 
service either caused or contributed to the Veteran's death.  
As a preponderance of the evidence is against the Appellant's 
claim, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death for the purpose of determining eligibility 
for service-connected VA burial benefits is denied.



____________________________________________
MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


